Citation Nr: 0832151	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left testicular pain.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in March 2006 at the RO in Des Moines, Iowa.  A 
written transcript of the hearing testimony is included in 
the record.  He also appeared at the Des Moines RO in May 
2007 and testified via videoconference before the undersigned 
Veterans Law Judge.  A written transcript of this hearing 
testimony is also included in the record.

At the May 2007 hearing, the veteran stated that he believed 
his service-connected post-traumatic stress disorder (PTSD) 
warranted a disability rating in excess of 50 percent.  
Additionally, after the May 2007 hearing, the veteran 
submitted evidence pertaining to PTSD.  This issue, however, 
has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to an increased rating 
for PTSD is referred to the RO for appropriate consideration.  





FINDINGS OF FACT

1.  The medical evidence of record indicates that there is no 
currently diagnosed disorder involving the veteran's 
testicles, which is causing his testicular pain.

2.  The veteran's depression is not medically related to any 
in-service disease or injury.

3.  The evidence is in equipoise as to whether the veteran's 
current right ear hearing loss, which has been medically 
related to his service, is of sufficient severity to qualify 
as a disability under VA regulation. 


CONCLUSIONS OF LAW

1.  A disability manifested by left testicular pain was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's depression was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, his right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in April 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006, and the claims were readjudicated in 
the December 2006 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board thus finds that there is no prejudice to 
the veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service treatment records 
and private treatment records have been associated with the 
record.  The veteran was also accorded VA examinations in 
September 2005, October 2005, and November 2006 in 
conjunction with his claims, and two hearings were held.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Service Connection

The veteran seeks service connection for several 
disabilities, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
disability claimed is discussed below.

Left Testicular Pain 

Initially, the veteran contended that his left testicular 
pain was caused by an incident in service, whereby he was hit 
in the groin by the recoil of a weapon which caused bruising 
and pain.  At his May 2007 hearing, however, he stated that 
his testicular pain is a symptom of his service-connected 
PTSD rather than a separate disability or disease.  As noted 
above, the veteran's claim for an increased rating for his 
PTSD is being referred to the RO for appropriate 
consideration.

The veteran's service treatment records are absent for any 
complaints of, or treatment for, pain in the groin area.  On 
his September 1970 separation examination in particular, the 
veteran's genitourinary system was evaluated as normal, and 
the veteran stated that he felt he was in good health.  Thus, 
the element of an in-service event is not substantiated by 
the service records.  However, the veteran is competent to 
testify as to symptoms he experienced in service.  As there 
is no evidence to the contrary, his statements about the 
weapon recoil and subsequent groin pain is considered 
credible.

Referable to a current diagnosis, the veteran's private 
treatment records, dated from March 1999 to November 2003, 
show occasional treatment for epididymitis, but more 
generally the treatment was for left testicular pain.  A 
private urologist familiar with his case opined in May 1999 
that there was very little found on physical examination, and 
that the cause for the veteran's pain was unknown.  VA 
outpatient clinical records reveal one complaint of pain, and 
a normal genitourinary examination in March 2002.  The 
veteran sought further treatment from a urologic specialist 
at the Mayo Clinic in April 2003.  At that time, the 
specialist found that there was no physical cause for the 
veteran's pain.  An ultrasound of the scrotum was 
unremarkable and a CT scan of the abdomen and pelvis was 
normal.  The veteran was assured that there was no malignancy 
in his scrotum and was referred to a pain clinic for 
symptomatic pain control.  Subsequent private treatment 
records dated in May 2007 show that a scrotal ultrasound, 
urine analysis, prostate secretion cultures, and urine 
cultures were all negative for genitourinary pathology.

The veteran underwent a VA General Medical examination in 
November 2006.  The examiner reviewed the veteran's claims 
file, to include his private and VA medical records.  His 
history of epididymitis was noted; however, there was no 
clinical evidence of the same (or of any other genitourinary 
disorder) on exam.  In a December 2006 addendum to the 
examination, the examiner found that it was less likely as 
not that the veteran's testicular pain was caused by, or the 
result of, injury or illness during his military service.  
She explained that her opinion was based on the fact that the 
veteran's service treatment records were negative for 
treatment of any such pain or disorder during service, and 
that the record was devoid of ongoing or intermittent 
treatment between 1970 and 1999.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, pain is the veteran's only diagnosis referable to 
his genitourinary system.  Thus, there is no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Supposing for the sake of this decision that there is an 
underlying pathology which has yet to be determined, the 
December 2006 opinion clearly finds against a conclusion of 
medical nexus to service.  It is the sole competent medical 
opinion of record relating to the veteran's scrotal pain.  
The examiner based the opinion on her review of the entire 
claims file and provided a reasoned basis for the conclusion.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In sum, although the veteran had an instance of testicular 
pain in service, he does not have a current disability of the 
testicles that is relatable to his service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for a disability characterized by testicular pain 
is denied.

Depression

On the basis of the veteran's combat service in Vietnam, 
service connection was granted for post-traumatic stress 
disorder effective in May 2005.  He now contends that he has 
depression separate and apart from his PTSD, meriting an 
additional rating.

The veteran's service treatment records are absent for any 
complaints or treatment for depression or any other 
psychiatric disorder.  At his September 1970 separation 
examination, he was evaluated as psychiatrically normal.  The 
evidence does show, however, that he is in receipt of the 
Bronze Star medal for meritorious service in ground 
operations against hostile forces.  Thus, his contentions 
regarding in-service events leading to depression are 
considered credible.  See 38 U.S.C.A. § 1154(b).

In October 2005, the veteran underwent a VA psychiatric 
examination in conjunction with his claim.  He reported 
surges in his anxiety level as well as symptoms consistent 
with PTSD.  The examiner concluded that while the veteran 
reported a history suggestive of a depressed mood, his 
reports did not meet the criteria for an independent 
diagnosis of depressive disorder.  

The veteran underwent an additional VA examination in 
November 2006.  He reported some violent fantasies, crying 
spells, poor sleep, and periods of decreased appetite.  He 
also reported low energy and mild memory problems.  The 
examiner opined that the veteran's personality changes, 
including violent fantasies, physical assaults, and 
suspiciousness, were manifestations of his service-connected 
PTSD.  The examiner further stated that the veteran's 
depressive disorder was related to his non-service-connected 
medical conditions.  

The evidence of record demonstrates that the veteran's 
depression is not related to service.  There is no medical 
opinion of record relating his depression to his active 
service.  Indeed, the only medical opinion of record, that of 
the November 2006 VA examiner, relates the veteran's current 
depression to non-service-connected events.  Absent evidence 
to the contrary, the Board is not in a position to further 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For these reasons, a preponderance of the evidence is found 
to be against the veteran's claim; therefore, the benefit of 
the doubt doctrine is not for application.  Service 
connection depression is not warranted.

Right Ear Hearing Loss

In this case, service connection was established for hearing 
loss of the left ear and tinnitus in December 2005, based on 
the veteran's confirmed in-service noise exposure and a 
medical opinion linking the hearing loss to service.  The 
sole reason for the denial of the right ear was that while 
the evidence demonstrated that the veteran had bilateral 
hearing loss, that on his right side was not sufficiently 
impaired hearing for VA purposes.  Impaired hearing is 
considered to be a disability for VA compensation purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or 
greater; the thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  Thus, on appeal, the sole issue is 
whether the veteran's right ear hearing loss has been shown 
to be sufficiently impaired.

The veteran's September 1970 separation examination included 
an audiology examination.  The results of this examination 
indicated pure tone thresholds, in decibels, for the right 
ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
25
20

This does qualify as impaired hearing.  In the course of 
adjudication of this claim, the veteran underwent a VA 
audiological examination in September 2005.  This examination 
indicated that pure tone thresholds for the right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  This does not qualify as impaired 
hearing.

The evidence also includes a private audiology record from 
April 2006.  This examination indicated pure tone thresholds 
for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
55
55

This clearly meets the threshold for impaired hearing.  
Additional VA audiology examination conducted in October 
2006, however, was substantially different.  This examination 
indicated pure tone thresholds for the right ear as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
10

This does not rise to the level of impairment contemplated by 
the regulation.

While two VA audiological examinations did not demonstrate 
hearing loss severe enough to be considered a disability for 
VA compensation purposes, the audiometric findings from the 
audiological examination conducted at the time of the 
veteran's separation from service, as well as the private 
April 2006 audiological examination, do meet the regulatory 
requirements defined by 38 C.F.R. § 3.385.  When the evidence 
is in relative equipoise on any matter of fact in a claim, 
the benefit of the doubt doctrine provides that such 
reasonable doubt will be resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving such 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's currently diagnosed bilateral hearing loss is 
of sufficient severity as to qualify as a disability under 
the controlling regulation.  As his in-service noise exposure 
has been confirmed, and his bilateral hearing loss has been 
found to be related to this noise exposure, the right ear 
hearing loss is considered to have been incurred in service, 
and service connection is warranted.  




ORDER

Service connection for a disability characterized by left 
testicular pain is denied.

Service connection for depression is denied.

Service connection for right ear hearing loss is granted.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


